         Case 1:19-cr-00031-RC Document 1 Filed 01/31/19 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBLA

                                 Holding a Criminal Term

                          Grand Jury Sworn in on May 3, 2018


UNITED ST ATES OF AMERICA                      CRIMINAL NO.

             v.                                GRAND JURY ORIGINAL

RICHARD S. DEVAUGH,                            VIOLATIONS:
also known as Richard S. Devaughn,             21 U.S.C.§ 841(a)(l) and§ 841(b)(l)(C)
also known as Richard Hall,                    (Unlawful Distribution of Cocaine Base)
                                               21 U.S.C.§ 84l(a)(l) and§ 841(b)(,1)(C)
                    Defendant.                 (Unlawful Possession with Intent to
                                               Distribute Cocaine Base)
                                               21 U.S.C.§ 841(a)(l) and§ 84l(b)(l)(C)
                                               (Unlawful Possession with Intent to
                                               Distribute Heroin)
                                               18 U.S.C.§ 922(g)(l)
                                               (Unlawful Possession of a Firearm and
                                               Ammunition by a Person Convicted of a
                                               Crime Punishable by Imprisonment for a
                                               Term Exceeding One Year)
                                               18 U.S.C.§ 924(c)(1)
                                               (Using, Carrying, and Possessing a
                                               Firearm during a Drug Trafficking
                                               Offense)

                                               FORFEITURE: 18 U.S.C.§ 924(d);
                                               21 U.S.C.§ 853(p); and 28 U.S.C.§ 2461(c)


                                     INDICTMENT            Case: 1 :19-cr-00031
                                                           Assigned To : Judge Rudolph Contreras
      The Grand Jury charges that:                         Assign. Date : 01/31/2019
                                                           Description: INDICTMENT (B)
                                      COUNT ONE

      On or about January 14, 20 I 9, within the District of Columbia, RICHARD S.

DEVAUGH, also known as Richard S. Devaughn, also known as Richard Hall, did
Case 1:19-cr-00031-RC Document 1 Filed 01/31/19 Page 2 of 4
Case 1:19-cr-00031-RC Document 1 Filed 01/31/19 Page 3 of 4
Case 1:19-cr-00031-RC Document 1 Filed 01/31/19 Page 4 of 4
